Citation Nr: 1732632	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  13-03 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection, to include on a secondary basis, for irritable bowel syndrome (IBS), to include as due to an undiagnosed illness or medically unexplained chronic multi symptom illness under 38  C.F.R. § 3.317.

2.  Entitlement to service connection, to include on a secondary basis, for irritable bowel syndrome (IBS), to include as due to an undiagnosed illness or medically unexplained chronic multi symptom illness under 38  C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Mitchell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to January 2007, to include service in the Southwest Asia Theater of operations during the Persian Gulf War.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issue of entitlement to service connection for irritable bowel syndrome on a de novo basis  is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2008 rating decision denied a claim for service connection for irritable bowel syndrome; the Veteran was notified of the decision and of his appellate rights, but the Veteran did not appeal that decision.

2.  The additional evidence presented since the December 2008 rating decision is new and material, as it relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.





CONCLUSIONS OF LAW

1.  The December 2008 rating decision that denied service connection for irritable bowel syndrome is final.  38 U.S.C. A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.156 (b), 20.302, 20.1103 (2010).

2.  Since the December 2008 rating decision, new and material evidence has been received, and the claim for service connection for irritable bowel syndrome is reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision with regard to reopening the Veteran's claim for service connection for a bilateral flat foot disability, further notice or assistance is unnecessary to aid the Veteran in substantiating this claim and any deficiency as to VA's duties to notify and assist, pursuant to the provisions of the VCAA, are rendered moot.





New and Material Evidence

The Veteran initially submitted a claim of entitlement to service connection for a stomach disorder in September 2008.  A December 2008 rating decision denied service connection for irritable bowel (claimed as stomach condition) based on an October 2008 VA examination which found a lack of evidence a permanent residual or chronic disability resulted from the March 2004 in-service treatment for gastroenteritis.  The Veteran did not timely appeal the December 2008 rating decision, and no new evidence was received within one year.  Therefore that decision is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 3.156(b) (2016).  Service connection for an irritable bowel disability may now be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no new and material evidence has been offered, that is where the analysis must end.  Butler v. Brown, 9 Vet. App. 167 (1996).  

Evidence is considered new if it was not of record at the time of the last final disallowance of the claim.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Finally, new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

In determining whether new evidence is material, the credibility of the new evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  
The evidence added to the claims file since the final December 2008 rating decision includes a June 8, 2011 psychiatry note that states the Veteran was taking a prescribed medication to help with mood and anger 'and his IBS symptoms associated with anxiety'.  It is unclear whether the association between the Veteran's IBS symptoms and his anxiety was made purely from reporting by the Veteran or if the psychiatrist was tying the two conditions together.  Other evidence added to the record since the final rating decision includes a September 2012 notice of disagreement from the Veteran stating that his IBS is directly related to his service-connected generalized anxiety disorder and a January 2013 substantive appeal in which the Veteran states service connection for IBS is warranted on a presumptive basis under 38 C.F.R. § 3.317.  The Board is aware that the regulation does not require new and material evidence as to each previously unproven element of a claim, merely that there is a reasonable possibility of an allowance of the claim.  38 C.F.R. § 3.156(a) (2016); Shade v. Shinseki, 24 Vet. App. 110 (2010).  In this case, the Board finds that the new evidence added to the record since the final December 2008 rating decision relates to an unproven element of the previously denied claim, and raises a reasonable possibility of allowance of the claim.  

Accordingly, the Board finds that the low threshold for reopening the claim has been met.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Therefore, the new evidence is material and the Veteran's claim is reopened.  To this extent only, the appeal is allowed.  


ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection, to include on a secondary basis, for IBS, to include as due to an undiagnosed illness or medically unexplained chronic multi symptom illness under 38  C.F.R. § 3.317; to this extent only, the claim is allowed.



REMAND

The Board notes that, with respect to the service connection claim, the Veteran has raised theories of entitlement which have not been considered by the AOJ.  Specifically, he has alleged that his IBS is secondary to his service-connected generalized anxiety disorder disability and that his IBS is due to his service in the Persian Gulf.  In general, the Board has a duty to discuss all theories of entitlement reasonably raised by the record.  See Robinson v. Mansfield, 21 Vet. App. 545, 553 (2008).  The Board must also consider all reasonably raised theories even if not specifically raised by the claimant.  See Douglas v. Derwinski, 2 Vet. App. 435 (1992) (evidence reasonably raising a service-connection theory not specifically raised by the claimant must be considered in adjudicating a claim).  In the context of a service connection claim, theories of entitlement such as direct service connection, secondary service connection and presumptive service connection are deemed as part of the appeal regardless of when the issue has been raised in the record.  See Bingham, supra.  Here, the Veteran's service treatment records (STR's) document that he served in Southwest Asia, Kuwait.  

Because the Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38  U.S.C.A. § 1117 (West 2014) and 38 C.F.R. § 3.317 (2016).  Under those provisions, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2021. 38 C.F.R. § 3.317 (a)(1). 

For purposes of 38  C.F.R. § 3.317 , there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38  U.S.C.A 1117 (d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness under 38  U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9 .  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317 (a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006). 

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), and any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).

Functional gastrointestinal disorders are a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract.  Specific functional gastrointestinal disorders include, but are not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia.  These disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea, constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing.  Diagnosis of specific functional gastrointestinal disorders is made in accordance with established medical principles, which generally require symptom onset at least 6 months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least 3 months prior to diagnosis.  38 C.F.R. § 3.317 (a)(2)(i)(B)(3).

To date, the AOJ has not considered his service connection claim pursuant to these provisions or as secondary to his service-connected generalized anxiety disorder disability.  Thus, the service connection claim must be remanded for development and adjudication for his Persian Gulf War illness theory and his secondary service-connection theory.  

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records that are not already associated with the claims file.

2. Schedule the Veteran for a VA examination with an appropriate examiner to ascertain the current nature and etiology of any gastrointestinal disorder to include irritable bowel syndrome.  A complete rationale for any opinions must be provided.  The examiner should review the claims file and note that review in the report.  Any necessary tests or studies should be conducted.

(a) The examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed gastrointestinal disorder, to include irritable bowel syndrome, are of service onset or otherwise related to the Veteran's period of active duty service.

(b) If the answer to (a) is NO, then the examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability), that the Veteran's diagnosed irritable bowel syndrome is caused by the Veteran's service-connected generalized anxiety disorder with agoraphobia and panic disorder disability. 

The examiner should also opine as to whether it is at least as likely as not (a 50 percent or greater probability), that the Veteran's diagnosed irritable bowel syndrome is aggravated by the Veteran's service-connected generalized anxiety disorder with agoraphobia and panic disorder disability. 

(c) If the examiner finds that the Veteran does not have a diagnosed gastrointestinal condition, to include irritable bowel syndrome, that is related to service, then the examiner should determine whether there are any objective medical indications that the Veteran is suffering from an undiagnosed illness or medically unexplained chronic multisymptom illness manifested by chronic epigastric distress.

3.  The AOJ should review the medical opinions/information obtained above to ensure that the remand directives have been accomplished.  If the questions posed are not answered or sufficiently answered or the examination results are incomplete, the case should be returned to the examiner for completion of the inquiry.  

4.  Thereafter, the AOJ should readjudicate the issue on appeal on a de novo basis.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered, and they should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


